Citation Nr: 1701735	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-12 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a traumatic brain injury (TBI).

3.  Entitlement to a rating in excess of 30 for posttraumatic stress disorder (PTSD) before June 15, 2015, and in excess of 50 percent since June 8, 2016.


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Veteran served on active duty from April 1980 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the VA RO.

This appeal was previously before the Board in August 2015.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in September 2016, and the Veteran raised the issues of entitlement to service connection for bilateral knee and bilateral foot disabilities in November 2016, but these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to a rating in excess of 30 for PTSD before June 15, 2015, and in excess of 50 percent since June 8, 2016, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.








FINDINGS OF FACT

1.  Headache disability did not originate in service or until years thereafter, and is not otherwise etiologically related to service.

2.  The Veteran does not have residuals of a TBI that are etiologically related to service or to any event or injury in service.


CONCLUSION OF LAW

1.  The criteria for service connection for headache disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).

2.  The criteria for service connection for a TBI have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the instant case, the Veteran was provided with all appropriate notification in July 2011.  The Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, private treatment records, and records from the Social Security Administration (SSA) have been obtained. 

The Veteran was provided with examinations addressing his TBI and headache disabilities in December 2015.  The Board finds that the medical evidence of record is adequate for the purpose of rendering a decision as to the issues on appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  To the extent that TBI or headache are organic diseases of the nervous system, service connection may be established for these disabilities based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including organic diseases of the nervous system, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2016).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Turning to the facts in this case, during service, in July 1980 the Veteran was diagnosed with sinus congestion following his complaints of a right frontal headache and vertigo.  In January 1981, the Veteran sustained a laceration on the forehead "from glass".  The Veteran's wound was cleaned and dressed, and the Veteran returned the next day and the day after that for changes of his wound dressing.  At the Veteran's separation examination, the Veteran's head and neurological system were noted to be normal.  

Following service, the Veteran was involved in a motor vehicle accident in December 2009.  A December 2009 CT scan of the head showed a parietal scalp hematoma and contusion.  In a later December 2009 record, the Veteran complained of headache.  In January 2010, the Veteran indicated that his headaches had decreased in severity and duration.  A chiropractor diagnosed the Veteran, in pertinent part, with acute trauma resulting in cephalgia secondary to a December 2009 motor vehicle accident.  In March 2010, the Veteran indicated that he experienced "an occasional headache" following his December 2009 motor vehicle accident.  The Veteran stated at that time that before his December 2009 motor vehicle accident, he had not experienced head pain.  In December 2010, the Veteran denied experiencing headaches.  

The Veteran filed his claim for service connection in June 2011.  In a June 2011 treatment record, the Veteran reported that he experienced a traumatic motor vehicle accident in 2009 that caused head trauma, loss of consciousness, and nerve damage.  In a separate June 2011 treatment record, the Veteran complained of headaches that had persisted since the 1980s.  An emergency room physician noted that the etiology of the Veteran's headaches was likely multifactorial, including as a result of hypertension and psychiatric issues of depression and PTSD.  

In August 2011, the Veteran indicated that while he had experienced headaches since his in-service injury, his headaches had worsened since a December 2009 motor vehicle accident.  In a September 2011 examination for SSA disability benefits, the Veteran indicated that he sustained a TBI in 1981 after being hit in the head.  The Veteran stated that he was hospitalized following the 1981 injury and had an MRI and CT scan.  The SSA clinician indicated that the Veteran sustained a TBI 30 years before in Germany.   In December 2011, the Veteran's mother noted that the Veteran was struck in the head with glass in 1980.  The Veteran's mother stated that as a result, the Veteran was not "the same happy person" when he left service.  

In March 2013, the Veteran reported that he had experienced headaches for approximately 27 years after being hit in the head with a plate of glass in service.  The Veteran stated that he lost consciousness at the time of his injury, and his injury required stitches.  The Veteran further reported that he was in a severe car accident in 2009, and he experienced worsening throbbing in his head since that time.

In July 2015, a clinician diagnosed the Veteran with TBI with a loss of consciousness and headache of multifactorial etiology.

The Veteran underwent an examination of his claimed TBI in December 2015, at which time the Veteran stated that he injured his head in service when a glass pane fell and struck his head.  The Veteran reported that he lost consciousness for a few minutes and woke up in the infirmary.  The Veteran reported that he had six stitches placed on his forehead, and he began experiencing headaches about two days later.  The Veteran indicated that he experienced headaches and memory loss since that time.  The examiner, after a review of the Veteran's medical history, found that the Veteran did not then have, nor had he ever had, a TBI or residuals of a TBI.  The examiner found that the Veteran's history was inconsistent with having sustained a TBI in service, and it was less likely than not that the Veteran had a TBI as a result of his 1981 laceration.  

The Veteran underwent an examination of his claimed headache disability in December 2015, at which time the examiner noted that the Veteran had been diagnosed with tension headaches in 2015.  The examiner opined that the Veteran's headaches were less likely than not incurred in or caused by the claimed in-service injury.  As a rationale for this opinion, the examiner noted that the Veteran's account of receiving stitches was inconsistent with the service treatment records, which showed that the Veteran had a small laceration that was cleansed and dressed.  The examiner noted that the Veteran's service treatment records showed no evidence of suturing or a loss of consciousness.  The examiner further acknowledged that while the Veteran complained of headache in September 1980, this complaint preceded his 1981 injury and was associated with sinus congestion.  The examiner found no evidence in the record to support a continuation of this headache episode.  The examiner noted that at the Veteran's 1981 separation from service, the Veteran did not report a head injury or frequent or severe headache.  The examiner concluded that the Veteran's diagnosis of tension headache was more likely than not the result of the head injury that he sustained following his December 2009 motor vehicle accident.  

Turning to an analysis of this evidence, the Veteran has been diagnosed with TBI and headache disabilities.  The Veteran's service treatment records indicate that he complained of a headache on one occasion in 1980 and sustained a forehead laceration in 1981.  Thus, the evidence shows a current disability and an in-service incident.  The remaining question in this case, then, is whether the evidence supports a finding of a connection between the Veteran's current disabilities and his in-service experiences.  

The Board finds that the weight of the evidence of record is against a finding that the Veteran's TBI and headaches are related either to his service.  In January 2010, a private chiropractor associated the Veteran's headache with his December 2009 motor vehicle accident.  In December 2015, VA examiners were unable to associate the Veteran's claimed headache and TBI symptoms with his service.  

With that said, the Board acknowledges that some clinical records, including a September 2011 opinion obtained in association with the Veteran's claim for SSA benefits, appear to associate the Veteran's symptoms with his 1981 injury.  These opinions, however, appear to be based only on the Veteran's account of the duration of his symptoms and the nature of his in-service injury, which the Board finds not to be fully credible.  For example, with regard to the nature of his 1981 injury, the Veteran's claim that he experienced a loss of consciousness as a result of his 1981 laceration is not supported by his service treatment records.  The Veteran's claim that his laceration required stitches is similarly unsupported by his service treatment records.  In this regard, the Board notes that the mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board also acknowledges that a June 2011 emergency room physician included the Veteran's PTSD among many factors contributing to the Veteran's headache.  The Board places relatively little probative weight on this opinion because it was rendered in the context of providing emergency care to the Veteran; indeed, the history that the Veteran provided when seeking this care did not mention other highly relevant factors such as his December 2009 motor vehicle accident.  The Board thus finds this opinion to be inadequate to link the Veteran's current symptoms of TBI or headache to his now service-connected PTSD. 

To the extent that the Veteran believes that his disabilities are related to his service or to service-connected disability, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with examinations based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues, such as when the Veteran began experiencing symptoms such as pain.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of the disabilities claimed on appeal, the issue of causation of such medical conditions is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's TBI and headache are related to his service or to service-connected disability, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by medical professionals and concerned the functioning of the Veteran's nervous system, which is not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his disabilities, and it finds that he has not done so.  The record contains no complaints of headache until December 2009, approximately 28 years following the Veteran's discharge from service, immediately following a December 2009 motor vehicle accident.  In March 2010, the Veteran indicated that he had not experienced head pain before his December 2009 accident.  The Veteran first stated that he had experienced headaches since service in June 2011, immediately after he filed his claim of entitlement to benefits.  

Thus, the Board notes that the Veteran did not complain of symptoms of TBI or headache for many years following service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  While the Board acknowledges the Veteran's current contentions that he experienced symptoms associated with a TBI or headache disability consistently since service, the Board finds these contentions to lack credibility given that the Veteran failed to mention such symptoms at any time for many years following service.  While the Veteran's failure to seek treatment for decades following service is not a dispositive fact on its own, it is a factor that weighs against the Veteran's claims.  

Furthermore, before his June 2011 claim for benefits, to the extent the Veteran complained of symptoms of TBI or headache, the Veteran attributed such symptoms to his December 2009 motor vehicle accident, rather to his active service.  The Board has every reason to believe the Veteran's accounts to clinicians in 2010 regarding the duration of his symptoms, because such accounts were offered in an attempt to obtain appropriate medical care for his symptoms of pain and were offered more contemporaneous in time to the first onset of symptoms.  The Board must note that it was only following the Veteran's June 2011 claim for benefits that the Veteran began to allege that he had experienced symptoms continuously since service.  The Veteran's more recent claims of a continuity of symptoms lack credibility, and the Board thus finds that the record does not support a finding that the Veteran experienced symptoms of his claimed disabilities since service.  

The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that the claimed disabilities were not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted.  The Board concludes that the weight of the evidence is against granting service connection, and the claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for headaches is denied.

Service connection for a TBI is denied.


REMAND

In May 2016, the RO granted the Veteran's claim of entitlement to service connection for PTSD, and it assigned a 30 percent rating before June 15, 2015, a 100 percent rating from June 15, 2015, to June 7, 2016, and a 50 percent rating since June 8, 2016.  In September 2016, the Veteran submitted a statement disagreeing with the assigned ratings.  As yet, a statement of the case does not appear to have been issued, and it is therefore proper to remand the issue of entitlement to an increased rating for PTSD to ensure that the Veteran is provided with a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue should be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the matter concerning the proper initial ratings assignable for the service-connected PTSD.  The Veteran should be informed of the period of time within which he must file a substantive appeal to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


